45 Ill.2d 113 (1970)
256 N.E.2d 809
THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
v.
PAUL ARNOLD, Appellant.
No. 42374.
Supreme Court of Illinois.
Opinion filed March 24, 1970.
*114 MARSHALL D. OSSEY, of Chicago, appointed by the court, for appellant.
WILLIAM J. SCOTT, Attorney General, of Springfield, and EDWARD V. HANRAHAN, State's Attorney, of Chicago, (JAMES B. ZAGEL, Assistant Attorney General, and ELMER C. KISSANE and JOSEPH ROMANO, Assistant State's Attorneys, of counsel,) for the People.
Judgment affirmed.
Mr. CHIEF JUSTICE UNDERWOOD delivered the opinion of the court:
Paul Arnold was convicted in a Cook County bench trial of murdering Rodolfo Silva and sentenced to 14-20 years imprisonment. That conviction was affirmed by the appellate court (People v. Arnold, 89 Ill. App.2d 185); his petition for leave to appeal from that affirmance was denied by this court (38 Ill.2d 629), and his petition for certiorari was thereafter denied by the United States Supreme Court. 393 U.S. 917, 21 L.Ed.2d 203, 89 S.Ct. 245.
Thereafter a post-conviction petition was filed by Arnold and subsequently dismissed on the State's motion. This appeal is from that dismissal. It is here argued by Arnold: (1) The evidence is insufficient to support the judgment under any standard of fundamental fairness consistent with due process requirements; (2) due process was denied him when evidence of an earlier crime was admitted; (3) he was incompetently represented at trial by reason of his attorney's stipulation to the admission of the coroner's testimony, and that attorney's failure to pursue the possibility that the cardiac arrest which caused decedent's death may have resulted from negligent administration of anesthesia during the surgery necessitated by the knife wounds inflicted by Arnold.
A full statement of the facts relating to the homicide is found in the appellate court opinion. Briefly stated, Arnold was living with a prostitute and the homicide occurred when a nonpaying customer and Arnold engaged in a struggle. *115 The record of that trial is before us, and we have thoroughly reviewed it. Arnold's defense of justifiable homicide was ably and adequately presented by able counsel, and all of the issues posed by the allegations above stated are simply attempts to reargue in somewhat altered form the same questions originally presented to the trial court and reviewed by the appellate court. They are now res judicata. People v. Bright, 42 Ill.2d 331, 334; People v. Kamsler, 39 Ill.2d 73, 74.
The judgment of the circuit court of Cook County is affirmed.
Judgment affirmed.
Mr. JUSTICE WARD took no part in the consideration or decision of this case.